Citation Nr: 0114410	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-13 424A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death as well as eligibility to Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.  During the course of this appeal, the appellant 
relocated and the claims folder was transferred to the 
Hartford, Connecticut, RO.

In an October 1994 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) with 
major depression and assigned an initial 50 percent 
evaluation, effective January 5, 1994.  The veteran filed a 
Notice of Disagreement (NOD) in March 1995 and in May 1995, 
the RO issued him a Statement of the Case (SOC).  In July 
1996, however, the veteran died.  Thereafter, in her December 
1996 NOD to the October 1996 rating decision, the appellant 
essentially asserted that the veteran had perfected a timely 
appeal of his claim for an initial evaluation higher than 50 
percent for his PTSD with major depression.  The appellant 
reiterated this contention during a hearing held before a 
hearing officer at the RO in December 1997; in doing so, she 
submitted an undated statement drafted by the veteran.  This 
is significant because within one year of his death, i.e., in 
September 1996, the appellant filed a VA Form 21-534 at the 
RO.  That form is, by its title, an application for 
dependency and indemnity compensation, including accrued 
benefits and death compensation, where applicable.  
38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1).  The Board 
notes, however, that a surviving spouse may file a claim for 
accrued benefits only when the veteran had a claim pending at 
the time of his death.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

Alternatively, in written argument dated in January 2001, the 
appellant's representative contended that the veteran's PTSD 
with major depression warranted an initial 100 percent 
evaluation.  Thereafter, in April 2001 written argument, her 
representative asserted that the RO's October 1994 rating 
decision was "clearly and unmistakably erroneous" because 
it did not grant an initial evaluation of at least 70 percent 
for the veteran's PTSD with major depression.  The argument 
of clear and unmistakable error, under 38 C.F.R. § 3.105, 
appears to be directed to the attention of the RO for 
consideration, if a viable claim of accrued benefits is 
found.  (In such case, the Board would not consider the more 
stringent standard of clear and unmistakable error, inasmuch 
as the appeal arose from disagreement with the October 1994 
rating decision.)  To date, the RO has neither considered 
whether the veteran perfected a timely appeal of the initial 
50 percent evaluation, so as to permit a claim for accrued 
benefits, nor has it adjudicated whether the October 1994 
rating action contained clear and unmistakable error.  In 
light of the foregoing, the Board refers these issues to the 
RO for appropriate action.

In addition, on her May 1997 Substantive Appeal (on VA Form 
9, Appeal to the Board), which was received at the RO that 
same month, the appellant requested that she be afforded a 
hearing before a Member of the Board at the local VA office; 
in October 1997, she also requested to testify before RO 
personnel and that hearing was held in December 1997.  The RO 
acknowledged her request for a Board hearing and subsequently 
inquired as to whether she wished to testify at a video-
conference hearing in lieu of a travel board hearing; in a 
signed April 1998 statement, the appellant indicated that she 
would.  Thereafter, in a signed, February 2001 statement, the 
appellant indicated that she was unable to attend the video-
conference hearing and requested that the claims folder be 
forwarded to the Board for its consideration of her appeal.  
Under the circumstances, the Board concludes that the 
appellant's hearing request has been withdrawn.  See 38 
C.F.R. § 20.704(e) (2000).  Accordingly, the Board will 
proceed with the consideration of this case on the basis of 
the current record.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in July 1996, at age 49, due to or as a 
consequence of acute alcoholic intoxication.

3.  At the time of death, service connection was in effect 
for PTSD with major depression, which had been evaluated as 
50 percent disabling since January 1994.

4.  The veteran suffered from alcohol abuse that was related 
to his service-connected PTSD with major depression and which 
was the principal cause of his death.

5.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has been 
shown.


CONCLUSIONS OF LAW

1.  A service-connected disability contributed substantially 
and materially to the cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  Eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code is established.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In addition, although the 
Board has carefully reviewed all of the evidence of record, 
the Board will discuss only that evidence that directly 
relates to whether the veteran's PTSD with major depression 
was the principal or contributory cause of his death as well 
as basic eligibility for Dependents' Educational Assistance 
under Chapter 35.

Background

The veteran filed a claim of service connection for PTSD in 
March 1994.  In connection with this claim, the veteran was 
afforded VA psychiatric examinations in August and September 
1994.  The former examiner diagnosed the veteran as having 
severe PTSD; moderate, recurrent major depression; and 
alcohol dependence in remission.  In addition, the examiner 
indicated that, rather than seeking treatment, the veteran 
had previously attempted to "deaden" his painful Vietnam 
experiences by abusing alcohol.  He further commented that 
the veteran's psychiatric symptoms and alcohol abuse had been 
"unremitting" since his period of Vietnam service.  In the 
latter report, the physician diagnosed the veteran as 
suffering from severe PTSD; moderate major depression; severe 
alcohol dependence; and polysubstance abuse in remission.

In addition, VA outpatient and hospitalization records and 
reports, dated from October 1992 to February 1996, show that 
the veteran was seen on numerous occasions for various 
complaints of psychiatric symptoms and that he was diagnosed 
as having, among other conditions, PTSD, depression and 
alcohol abuse.

The veteran died in July 1996, at age 49, and the Certificate 
of Death reflects that his death was due to or as a 
consequence of acute alcoholic intoxication.  In September 
1996, the appellant filed a claim for dependency and 
indemnity compensation.  In support, she essentially argued 
that service connection for the cause of the veteran's death 
was warranted because he died of acute alcohol intoxication 
that was a direct consequence of his service-connected 
psychiatric disability.

Based on the above evidence, in an October 1996 rating 
decision, the RO denied service connection for the cause of 
the veteran's death as well as basic eligibility for 
Dependents' Educational Assistance under Chapter 35.  In 
doing so, the RO essentially explained that the evidence 
showed that the veteran died as a result of acute alcohol 
intoxication and that that condition was not related to his 
period of military service.  With respect to the latter 
determination, the RO indicated that because at the time of 
his death the veteran was not totally and permanently 
disabled due to service-connected disability and in light of 
its first determination, these benefits were not available.

The appellant appealed, and in her December NOD she argued 
that the veteran's alcoholism was related to his service-
connected PTSD with major depression and thus service 
connection for the cause of his death was warranted.  In 
addition, among other things, she submitted a copy of the 
July 1996 autopsy report from the Jefferson Parish Coroner's 
Office that reflects that the pathologist concluded that the 
veteran died as a consequence of acute alcohol intoxication 
and that the manner of his death was accidental.  In 
addition, the toxicology report shows that amphetamine was 
found in the veteran's purged fluid and that the level of 
ethanol in the veteran's blood was equivalent of 0.29 
percent.  The RO considered this evidence; however, in a 
March 1997 rating action it confirmed and continued it prior 
determinations on the same bases.

In May 1997, the appellant perfected her appeal, and in 
October 1997, she submitted a June 1997 report prepared by 
the "SUPT Program Director" at the New Orleans, Louisiana, 
VA Medical Center.  The examiner noted that the veteran had 
been receiving treatment at that facility since 1994.  The 
examiner further stated that the veteran had been diagnosed 
and suffering from PTSD, dysthymia and alcohol dependence.  
In addition, he noted that the veteran had recently died due 
to acute alcohol intoxication.  The psychologist reported 
that the veteran's alcohol dependence "proved to be a 
critical limit to his progress in addressing his PTSD 
symptoms."  He explained that the veteran was frequently 
intoxicated when he arrived at his appointments and that he 
reported that he had "self-medicated" with alcohol "in an 
attempt to control" his psychiatric symptomatology.  The 
examiner added that the veteran declined to participate in 
further alcohol treatment despite repeated statements from 
his treatment providers that progress with his PTSD symptoms 
would not occur until after he ceased drinking.

In the report, the examiner further stated, "Many research 
studies have documented extremely high comorbidities between 
PTSD and some form of substance abuse."  He added that in 
most cases it is impossible to determine whether an 
individual's history of PTSD resulted in problematic 
drinking, or rather, whether a history of chronic drinking is 
"punctuated by the occurrence of a severe stressor."  The 
examiner indicated, however, that in the veteran's case, his 
PTSD caused his "addiction to alcohol" and opined that "it 
was likely that [the veteran's] substance abuse stemmed in 
large part from an unsuccessful and dysfunctional attempt to 
control his PTSD with alcohol."

Thereafter, in an October 1997 rating action, the RO 
acknowledged that, in his June 1997 report, the VA examiner 
had indicated that "it was likely that the veteran's 
substance abuse stemmed in large part from an unsuccessful 
and dysfunctional attempt to control his PTSD symptoms with 
alcohol."  The RO confirmed and continued its denial of 
service connection for the cause of the veteran's death, 
however, explaining that the grant of service connection for 
secondary disabilities or death that resulted from the abuse 
of alcohol was prohibited by law.

During the December 1997 hearing, the appellant essentially 
reiterated her prior contention that the veteran's alcohol 
abuse and dependence was a consequence of his PTSD with major 
depression and that service connection for the cause of his 
death was therefore warranted.  Thereafter, in a January 1998 
rating action, the RO confirmed and continued its prior 
determinations.  In doing so, the RO again acknowledged that 
the June 1997 VA examiner had related the veteran's 
alcoholism to his service-connected PTSD.  In doing so, the 
RO stated

The evidence of record, although 
supporting a relationship between the 
veteran's post-traumatic stress disorder 
and his alcohol[-]related problem which 
ultimately resulted in his death, cannot 
change the law which provides that 
alcohol abuse is the result of 
misconduct, and cannot be the basis for 
establishing service connection for cause 
of death.

In further statements and written argument, the appellant 
maintained that the veteran abused alcohol as a consequence 
of his service-connected disability and reported that he did 
not do so prior to his Vietnam service.  She added that the 
veteran did not drink "for enjoyment."  The appellant also 
highlighted several medical findings, and especially the 
comments of the examiner who conducted the August 1994 VA 
psychiatric examination as well as the VA psychologist who 
drafted the June 1997 report, both of whom she noted had 
opined that there was a direct relationship between the 
veteran's alcohol abuse and dependence and his service-
connected PTSD with major depression.  Finally, she requested 
that if the Board concluded that the evidence of record was 
insufficient to grant service connection for the cause of the 
veteran's death, the Board consider obtaining the opinion of 
an independent medical expert.

Analysis

I.  Service connection for the cause of the veteran's death

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability that is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in 
light of its legislative history, recently held that VA 
compensation benefits are available for alcohol or drug-
related disability, here death, that arises secondarily from 
a service-connected disorder, here PTSD with major 
depression.  Id. at 1370.  

In this case, both medical professionals who have commented 
on the matter, i.e., the August 1994 VA examiner and the June 
1997 VA psychologist, have attributed the veteran's alcohol 
abuse to his service-connected PTSD with major depression.  
Further, the June 1997 examiner offered a detailed 
explanation for his conclusion.  Indeed, the RO has already 
acknowledged that the evidence establishes that the veteran's 
alcohol abuse, which resulted in his death from acute alcohol 
intoxication, stemmed from his service-connected psychiatric 
disability.  Indeed, there is no contradictory medical 
evidence.  In light of the foregoing and the Federal 
Circuit's decision in Allen, the Board concludes that service 
connection for the cause of the veteran's death is warranted.  
Finally, in light of this determination, the Board concludes 
that soliciting the opinion of an independent medical expert 
is not necessary.  See 38 C.F.R. § 20.901 (2000).

II.  Chapter 35 benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established if the veteran dies from a service-
connected disability.  38 U.S.C.A. § 3501 (West 1991) 
38 C.F.R. § 21.3021(a)(1) (2000).  In light of the 
determination above establishing service connection for the 
cause of the veteran's death, basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is established.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code has been 
established.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

